United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
H.S., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS HEALTH ADMINISTRATION,
West Palm Beach, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-2413
Issued: July 14, 2011

Case Submitted on the Record

DECISION AND ORDER

Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 30, 2010 appellant filed a timely appeal from the May 20, 2010 decision
of the Office of Workers’ Compensation Programs (OWCP), which denied modification of an
April 30, 2009 schedule award decision. Pursuant to the Federal Employees’ Compensation Act1
(FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the schedule award
determination.
ISSUE
The issue is whether appellant has met her burden of proof to establish permanent
impairment of her right upper extremity.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On August 9, 2007 appellant, then a 43-year-old medical technician filed a traumatic
injury claim alleging that on that date she sustained hyperflexion of the right wrist in the
performance of duty. OWCP accepted her claim for right carpal tunnel syndrome and right
radiocarpal wrist sprain. On September 27, 2007 appellant underwent an authorized right
caphoid ligament repair with thermal shrinkage. She received compensation benefits.
On March 18, 2008 appellant filed a claim for a schedule award. In a March 18, 2008
report, Dr. Andrew Seltzer, a treating osteopath and Board-certified hand surgeon, noted that
appellant was being evaluated for her right wrist. He determined that she had satisfactory palmar
and dorsiflexion, mild limitation of the radial and ulnar deviation, some tenderness to palpation
over the scapholunate region and no swelling of the wrist. Dr. Seltzer also found normal motion
of the fingers, thumb, elbow and shoulder and advised that appellant had reached maximum
medical improvement. He opined that she had one percent whole body impairment due to mild
degenerative changes of the wrist. Dr. Seltzer recommended full duty with the exception of
scanning as it aggravated her wrist.
In a letter dated August 1, 2008, the Office requested that appellant provide an
impairment rating from her treating physician utilizing the American Medical Association,
Guides to the Evaluation of Permanent Impairment (5th ed. 2001).
OWCP received an August 12, 2008 report from Dr. Seltzer, who reported the
measurements for appellant’s right wrist range of motion. Dr. Seltzer listed radial deviation of
25 degrees, ulnar deviation of 37 degrees, dorsiflexion and palmar flexion of 70 degrees. He
opined that appellant had an impairment of one percent of the right upper extremity.
In a report dated March, 18, 2008, OWCP’s medical adviser noted that appellant
underwent surgical repair of a partial tear of the scapholunate ligament on September 27, 2007.
He explained that she was at maximum medical improvement on March 18, 2008 and had
normal range of motion of the wrist. OWCP’s medical adviser determined that appellant had no
impairment of the arm. He referred to Figure 16-28 and Figure 31 and determined that 70
degrees of dorsiflexion and palmar flexion, 25 degrees of radial deviation and 30 degrees of
ulnar deviation resulted in a zero percent impairment.2
In an April 30, 2009 memorandum, OWCP determined that its medical adviser’s opinion
constituted the weight of the medical evidence as his report was the only report that comported
with the A.M.A., Guides. It noted that Dr. Seltzer did not utilize the A.M.A., Guides correctly.
By decision dated April 30, 2009, OWCP denied appellant’s claim for a schedule award.
It found that she did not submit sufficient medical evidence to support impairment to her right
upper extremity.
On April 16, 2010 appellant requested reconsideration. In an April 15, 2010 report,
Dr. Seltzer noted her history and examination findings since he began treating her on
2

A.M.A., Guides 467, 469.

2

August 27, 2007. Initially, examination of the right wrist revealed no effusion. Appellant had
tenderness to palpation of the scapholunate region dorsally and pain with passive radial and ulnar
deviation. The ulnar aspect of the wrist was nontender and appellant had good mobility of the
fingers and thumb. Dr. Seltzer noted that appellant had mild carpal tunnel syndrome and
superficial ganglion cyst on the right. He opined that “it is my opinion that these are not related
to her workers’ compensation injury and therefore does not need a combined impairment rating.”
Dr. Seltzer referred to the A.M.A., Guides and opined that appellant had an eight percent whole
person impairment. He referred to his previous rating, and noted that, since that rating, appellant
had reinjured her wrist and it had become more painful and unstable. Dr. Seltzer advised that
appellant did not wish any further surgical intervention. A checklist accompanied his report; he
provided a QuickDash score of 41 with a grade modifier of 2. Dr. Seltzer also provided range of
motion findings, which were normal. He indicated that he rated impairment for the diagnosis of
moderate right wrist instability in Table 15-3.
In an April 26, 2010 report, OWCP’s medical adviser determined that appellant did not
have any impairment rating to her right upper extremities under the A.M.A., Guides. He
determined that the motor, sensory and range of motion examinations were normal. Additionally
appellant’s postoperative arthrogram was normal. OWCP’s medical adviser noted that the
QuickDash score was 41 according to Table 15-7. He noted Dr. Seltzer’s eight percent whole
person impairment and advised that the findings did not support the rating. OWCP’s medical
adviser noted that, regarding the QuickDash score, the A.M.A., Guides provided: “[i]f the grade
for functional history differs by two or more grades from that described by the physical
exam[ination] or the clinical studies, the functional history should be assumed to be unreliable ...,
excluded from the grading process.” He opined that appellant had no impairment.
In a May 20, 2010 decision, OWCP denied modification of the prior decision.
LEGAL PRECEDENT
Section 8107 of3 FECA sets forth the number of weeks of compensation to be paid for the
permanent loss of use of specified members, functions and organs of the body.4 FECA,
however, does not specify the manner by which the percentage loss of a member, function or
organ shall be determined. To ensure consistent results and equal justice for all claimants under
the law, good administrative practice requires the use of uniform standards applicable to all
claimants.5 As of May 1, 2009, the sixth edition of the A.M.A., Guides is used to calculate
schedule awards.6

3

5 U.S.C. §§ 8101-8193.

4

Id. at § 8107.

5

Ausbon N. Johnson, 50 ECAB 304, 311 (1999).

6

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6.6a (January 2010); see also Part 3 -- Medical, Schedule Awards, Chapter 3.700.2 and Exhibit 1
(January 2010).

3

Under the sixth edition of the A.M.A., Guides, impairments of the upper extremities are
covered by Chapter 15, section 15-2, entitled Diagnosis-Based Impairment, provides that
diagnosis-based impairment is the primary method of evaluation of the upper limb.7
The sixth edition requires identifying the impairment class for the Diagnosed Condition
(CDX), which is then adjusted by grade modifiers based on Functional History (GMFH),
Physical Examination (GMPE) and Clinical Studies (GMCS).8 The net adjustment formula is
GMFH - CDX + GMPE - CDX + GMCS - CDX.9
ANALYSIS
OWCP accepted right carpal tunnel syndrome and right radiocarpal wrist sprain. On
September 27, 2007 appellant underwent a right caphoid ligament repair with thermal shrinkage.
On April 15, 2010 Dr. Seltzer opined that appellant had eight percent whole person
impairment. The Board notes that FECA does not authorize schedule awards for permanent
impairment of the whole person.10 Dr. Seltzer did not address the degree of impairment to the
arm. Although he stated that he used Table 15-3 to rate impairment for moderate instability of
the right wrist, he did not explain how he determined any impairment under this table.11
Dr. Seltzer did not adequately explain how he used the A.M.A., Guides to rate impairment or
rate impairment to a schedule member pursuant to the A.M.A., Guides. His opinion is of
diminished probative value.12
In an April 26, 2010 report, OWCP’s medical adviser determined that appellant did not
have any impairment rating to her right upper extremities under the A.M.A., Guides. He
explained that she had a normal postoperative arthrogram. Additionally, appellant’s findings for
the motor, sensory and range of motion examinations were normal. OWCP’s medical adviser
also explained that Dr. Seltzer provided a QuickDash score which was 41 with a grade modifier
of 2 and noted that the A.M.A., Guides provided: “[i]f the grade for functional history differs by
two or more grades from that described by the physical exam[ination] or the clinical studies, the
functional history should be assumed to be unreliable …, excluded from the grading process.”
As it was unreliable, this score could not be used in rating any impairment.13 In view of other

7

A.M.A., Guides 387, section 15.2.

8

Id. at 494-531.

9

Id. at 521.

10

B.M., Docket No. 09-2231 (issued May 14, 2010).

11

A.M.A., Guides 396-97. Table 15-3, the wrist regional grid, provides a variety of diagnoses involving the wrist
to be used for rating impairment of the arm. The table does not rate whole person impairment.
12

See J.G., Docket No. 09-1128 (issued December 7, 2009) (an attending physician’s report is of little probative
value where the A.M.A., Guides are not properly followed).
13

See A.M.A., Guides 406-07.

4

normal findings following surgery, OWCP’s medical adviser concluded that appellant had no
ratable impairment.
The Board finds that OWCP’s medical adviser properly considered the findings presented
by Dr. Seltzer and determined that appellant had no ratable impairment under the A.M.A.,
Guides. The weight of medical evidence establishes that appellant has no impairment of the
right upper extremity.
On appeal, appellant contends that her physician found ratable impairment. She also
contends that her career is gone as she can no longer perform her duties. However, as noted
above, Dr. Seltzer’s report did not comport with the A.M.A., Guides. The Board has also held
that factors such as limitations on daily activities do not go into the calculation of a schedule
award.14 Additionally, the medical evidence does not support a permanent impairment.
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant has not met her burden of proof in establishing that she is
entitled to a schedule award for her right upper extremity.

14

E.L., 59 ECAB 405 (2008).

5

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated May 20, 2010 is affirmed.
Issued: July 14, 2011
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

